UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4543



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH EARL WHITAKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00353-HEH-AL)


Submitted:   December 20, 2006            Decided:   January 23, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Amy L.
Austin, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Charles Philip Rosenberg, United States Attorney,
Alexandria, Virginia; Matthew Childs Ackley, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Earl Whitaker pled guilty to two counts of making

false statements in connection with the purchase of a firearm, in

violation of 18 U.S.C. § 922(a)(6) (2000).            He was sentenced to

seventy-two     months    for   each     offense;     the     sentences    run

concurrently.    He now appeals.       His attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

one claim but stating that there are no meritorious grounds for

appeal.     Whitaker has filed a pro se supplemental brief.                We

affirm.

            Prior to sentencing, Whitaker and the United States

agreed that he should be held accountable for three to seven

firearms.       Because   Whitaker     committed    the     instant   offenses

subsequent to a felony conviction for a controlled substance

offense, the probation officer assigned a base offense level of 20.

See U.S. Sentencing Guidelines Manual § 2K2.1(a)(4)(A) (2005). Two

levels were added because the offense, as stipulated, involved

between three and seven firearms.        See USSG § 2K2.1(b)(1)(A).        The

offenses were grouped together.              See USSG §§ 3D1.2(d), 3D1.4.

Three levels were subtracted for acceptance of responsibility. See

USSG § 3E1.1.    Whitaker’s total offense level was 19.          His criminal

history score was 17, placing him in criminal history category VI.

His resulting advisory guideline range was 63-78 months.              Whitaker




                                     - 2 -
was statutorily subject to ten years in prison on each count.          See

18 U.S.C. § 924(a)(2) (2000).

            Whitaker contends that the two-level enhancement for

number of firearms was erroneous because this finding was based

largely on the statements of known drug addicts and because the

enhancement violates the Sixth Amendment.            He also disputes two

criminal history points.

            After United States v. Booker, 543 U.S. 220 (2005), a

sentence must be “within the statutorily prescribed range and . . .

reasonable.”    United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005) (citations omitted).      “[A] sentence imposed within the

properly    calculated   Guideline   range   .   .   .   is   presumptively

reasonable.” United States v. Green, 436 F.3d 449, 457 (4th Cir.),

cert. denied, 126 S. Ct. 2309 (2006).

            Here, the concurrent seventy-two-month sentences fall

within the applicable statutory range of up to ten years for each

offense.    Moreover, the advisory guideline range was correctly

calculated.    First, Whitaker agreed he was accountable for between

three and seven firearms.      Given this agreement, the source of

information supporting the enhancement is irrelevant. Furthermore,

his concession renders his objection to the enhancement on Sixth

Amendment grounds and Booker meritless.              We need not address

whether the two disputed criminal history points were correctly

assessed.     Even without those points, Whitaker would have had


                                 - 3 -
fifteen   criminal    history   points,   and   would    have   remained   in

criminal history category VI.

           The district court imposed a sentence that was both

within the statutory range and the properly calculated advisory

guideline range.      Additionally, the court considered the factors

set forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) when

imposing sentence.     We conclude that the sentence is reasonable.

           In accordance with Anders, we have reviewed the entire

record    for   any   meritorious    issues     and     have    found   none.

Accordingly, we affirm.     This court requires counsel to inform her

client, in writing, of his right to petition the Supreme Court of

the United States for further review.       If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy of the motion was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                  - 4 -